Title: To Thomas Jefferson from George Muter, with Reply, 13 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Feby 13. 1781

I have never seen the law that exempts people employed for the public from militia duty &c., therefore I take the liberty of inclosing a note from Wm. Stone and Thos. Stone, for your Excellency’s determination. They I beleive have contracted with Mr. Moody for making wheels and waggons, tho’ I have nothing from Mr. Moody at present to show for it; and wish to have something to show, to satisfy the County Lieutenant of Henrico that they are exempted.
I must beg leave to mention to your Excellency, that the Clerk in this office is ordered by the County Lieutenant of Henrico, to hold himself in readiness to goe down in the militia immediatly to march from this County. From my not having seen either the former law that exempted the clerks of the board of war from militia duty, nor the act of last assembly to that purpose, I know not what is to be done in the present case, tho’ I am sensible of the inconveniences that will arise, if he is carried off from the office.
I have the honour to be Your Excellency’s most hl servant,
George Muter C
Feb. 13. 1781.
The act of assembly exempts all artificers in public service from military duty provided they be engaged for 6. months at least. This proves that they must be employed in public work alone, and of course will not exempt every person who happens to undertake to furnish the public with work by the peice.
When the clerk of the War office shall be under marching orders I will give him a furlough.

Th: Jefferson

